department of the treasury internal_revenue_service commerce st dallas tx release number release date uil code date certified mail dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective date - our adverse determination is made for the following reason s your organization has failed to meet the reporting requirements under sec_6001 and to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code please refer to the attached form 886-a for the law and arguments on which this determination is based _ you are required to file income_tax returns on form_1120 for the tax years beginning after date returns for the years ending date date and date must be filed with this office within days of the date of this letter unless a request for an extension of time is granted failure_to_file required returns may result in a statutory_notice_of_deficiency being issued for the amount of any income_tax deficiencies send such returns to the following address a date internal_revenue_service lit attn susan scott w capitol little rock ar page tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs ‘procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha a ramirez director eo examinations enclosures pub form 886-a rev date report of examination tax identification_number b name of taxpayer a year period ended schedule number or exhibit a taxpayer b taxpayer ein c parent organization of a d name of a’s president e name of district_director of a name of a’s district issue name tax exempt status per return per exam date issue whether a qualifies for exemption under sec_501 of the internal_revenue_code facts a is currently recognized as exempt under sec_501 of the internal_revenue_code the organization is included as part of the group ruling of the national organization of the c information received from the texas lottery commission shows the organization received dollar_figurexxx xxx in calendar_year from charitable gaming which included dollar_figurexx xxx from instant bingo according to irs records the organization did not file a form_990 return of organization exempt from income_tax or a form 990-t exempt_organization business income_tax return the organization was contacted as part of a compliance check in a letter dated date the letter provided educational information and requested that the forms and if liable the form t be filed for the tax_year ending date the organization did not respond to this letter and following additional attempts to secure the returns the compliance check was converted to an examination additional attempts to secure the returns and or information concerning the organization’s activities have not been successful the listing below provides a record of the internal_revenue_service correspondence requesting a to file the form_990 for the tax period ending date to date a has failed to provide the requested information in the internal_revenue_service correspondence or file the forms and t for the tax period ending date contact detail - - - the irs initially contacted the organization as a compliance check requesting that the organization file the required return form_990 this letter was mailed to address on file - the irs received the letter dated back undeliverable form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer a tax identification_number b report of examination schedule number or exhibit year period ended - - - - - - - - - - - - - - - - - - irs mailed the initial letter out again to an address found on file for the poa of the organization by certified mail - the irs received the certified letter back indicating it was refused - tax examiner te called the district_office of a and requested a good mailing address for the organization the te was told the district would call back with that information - the te received information from the district stating that the te should call e the director of district f - te made several calls to this new contact and left messages - te called again and spoke with this district_director and was told that she would call the te back - te received voice mail from director with the name and number of the president of a - te called d president and left message - te called d again and left another message - te spoke with d mr d gave the te a new mailing address te was told that they no longer do bingo - irs mailed letter to new address by certified mail - irs received certified receipt back signed - te called mr d and left detailed message requesting forms and 990-t if applicable - irs mailed follow up letter to new mailing address giving an additional days to get required returns in this was mailed certified - revenue_agent ra mailed out initial exam letter informing the organization that it was now under examination and to file the required returns and submit the requested information - ra mailed out follow up letter giving organization an additional days to comply - ra called mr d and left detailed message that the organization’s exempt status would be revoked if i did not hear back from him right away - ra mailed the proposed revocation write up giving the organization days to respond this was sent by certified mail law sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as cash sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 form 886-a catalog number 20810w -- page publish no irs gov department of the treasury-internal revenue service form 886-a rev date report of examination tax identification_number b name of taxpayer a year period ended schedule number or exhibit sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_501 of the code provides that a civic organization not organized for profit but operated exclusively for the promotion of social welfare is exempt from federal_income_tax revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status conclusion in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax it is the irs's position that the organization failed to meet the reporting requirements under sections form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit report of examination year period ended tax identification_number b form 886-a rev date name of taxpayer a and to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective date form_1120 returns should be filed for the tax periods after date department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page
